Order entered November 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01289-CV

     TEMPLE OF THE SUPREME MOTHER GODDESS MAHADEVI SHAKIT OF
                   AMERICA, CORPORATION, Appellant

                                                V.

                       WELLS FARGO BANK N.A. TEXAS, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04934

                                            ORDER
       This appeal, from the trial court’s order of dismissal for want of prosecution, was filed by

Guru Marshall Jackson, Jr. as attorney-in-fact for Temple of the Supreme Court Goddess

Mahadevi Shakit of America, Corporation. Mr. Jackson has also filed, on his own behalf, a

motion to proceed informa pauperis. Because Mr. Jackson is not a party to this appeal, we

DENY the motion. See TEX. R. APP. P. 20.1. Further, because a corporation may generally be

represented only by a licensed attorney and Mr. Jackson is not a licensed attorney, we ORDER

the Temple to notify the Court, within thirty days of the date of this order, of the name, state bar

number, mailing and email addresses, and telephone number of counsel. See Kunstoplast of Am.,

Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996). We caution the Temple that
failure to obtain counsel and timely provide the required information will result in dismissal of

the appeal without further notice.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE